Exhibit 10.1

BROCADE SENIOR LEADERSHIP PLAN

Revised: December 2, 2010

(Effective as of fiscal year 2011)

PURPOSE

The Brocade Senior Leadership Plan (SLP) is designed to link incentive
compensation with Company performance.

PERFORMANCE PERIOD AND PAYOUT PERIOD

Performance against Company and individual objectives is measured annually
(according to the Company’s fiscal year) (Plan Period), but will be reviewed
semi-annually. Payout of earned cash bonuses, if any, occurs on an annual basis.

ELIGIBILITY

Regular full-time and part-time Vice President (VP) level employees and the
Chief Executive Officer (CEO) are eligible to participate in the Senior
Leadership Plan Program. To the extent a VP is eligible to and participates in
the Company’s Sales Incentive Plan, then that VP shall not be eligible to
participate in this Senior Leadership Plan.

Participants must be employed in a SLP eligible position as a regular (full-time
or part-time) employee at the end of the fiscal year to be eligible to earn a
Senior Leadership Plan Payout.

PARTICIPANT PERFORMANCE CONTRACTS

As each Plan Period begins, Participants must complete a CEO or VP Performance
Contract. Performance Contracts should be tied to Company and departmental goals
as outlined by the Board of Directors (i.e., Company priorities and
initiatives). All goals must be tied to overall Company objectives and have
defined measurements.

Before Performance Contracts for Executive VPs are final, they are to be
reviewed and approved by Finance, Human Resources, and the CEO. Performance
Contracts for Functional VPs are reviewed and approved by the applicable
Executive VP. The CEO’s Performance Contract shall be reviewed and approved by
the Chair of the Board of Directors and the Chair of the Compensation Committee.

COMPANY PERFORMANCE & SENIOR LEADERSHIP PLAN FUNDING

Each Plan Period, Brocade’s Board of Directors will approve Brocade’s fiscal
year business operating plan, including a Non-GAAP Operating Income target
(Target OI) and Revenue target (Target Revenue) for the Company to achieve
during the Plan Period.

At the end of each Plan Period, Brocade will determine amounts to be paid under
the Senior Leadership Plan based on the actual performance on a pre-bonus basis
(Actual Performance) achieved by Brocade during the Plan Period (Actual OI and
Actual Revenue) relative to the Target OI (OI Percentage) and Target Revenue
(Revenue Percentage). The Actual OI and Actual Revenue will be communicated
following the end of each Plan Period.

 

1.



--------------------------------------------------------------------------------

PARTICIPANT INCENTIVE TARGET PERCENTAGE

With respect to Section 16 Officers (including the Chief Executive Officer), a
Participant’s Annual Incentive Target Percentage may range from 40% to 150% of
the Participant’s annual base salary and is approved by the Company’s
Compensation Committee. With respect to other Participants in the Company’s
Senior Leadership Plan, a Participant’s Annual Incentive Target Percentage is
determined by the Participant’s classification or pay grade at the end of the
12-month Plan Period, unless otherwise indicated in writing by Brocade.

SENIOR LEADERSHIP PLAN PAYOUTS

On an annual basis, the Compensation Committee reviews and approves the formula
for cash bonus payouts and actual SLP bonus payouts to any person who is an
officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (Section 16 Officer), including the CEO. The CEO reviews and approves
the formula for cash bonus payouts and actual SLP bonus payments for all other
Participants.

All payouts under the Senior Leadership Plan, including revenue and individual
performance elements, are subject to a minimum bonus payout threshold for
non-GAAP operating income (Minimum SLP OI Threshold) as determined by the
Compensation Committee. Participants will not be eligible for any payout under
the Senior Leadership Plan in the event that non-GAAP operating income is less
than the Minimum SLP OI Threshold.

Subject to the Minimum SLP OI Threshold and except as otherwise agreed upon by:
(i) the Compensation Committee for the CEO and other Section 16 officers, and
the CEO for all other VPs, and (ii) the Participant, for each Participant, the
cash bonus payout is calculated based on the following formula (less applicable
taxes and deductions):

Bonus Payout = (Actual Performance) × (Annual Incentive Target %) × (Annual Base
Salary)

Actual Performance. The Actual Performance for all Participants other than the
CEO is equal to the sum of:

(i) OI Payout Percentage multiplied by 30%, plus

(ii) Revenue Payout Percentage multiplied by 60%, plus

(iii) Individual Performance Percentage multiplied by 10%.

The Actual Performance for the CEO is equal to the sum of:

(i) OI Payout Percentage multiplied by 331/3%, plus

(ii) Revenue Payout Percentage multiplied by 662/3%.

 

2.



--------------------------------------------------------------------------------

The OI Payout Percentage and Revenue Payout Percentage are calculated as
follows:

Operating Income (OI) Payout Percentage:

 

  •  

If the OI Percentage is below the Minimum OI Threshold, the OI Payout Percentage
shall be 0% (zero).

 

  •  

If the OI Percentage is equal to or above the Minimum OI Threshold and below the
Target OI Threshold, the OI Payout Percentage shall be equal to 100% less two
(2) percentage points for each OI Percentage point below the Target OI
Threshold.

 

  •  

If the OI Percentage is equal to or above the Target OI Threshold, the OI Payout
Percentage shall be equal to 100% plus three (3) percentage points for each OI
Percentage point above the Target OI Threshold.

Revenue Payout Percentage:

 

  •  

If the Revenue Percentage is below the Minimum Revenue Threshold, the Revenue
Payout Percentage shall be 0% (zero).

 

  •  

If the Revenue Percentage is equal to or above the Minimum Revenue Threshold and
below the Target Revenue Threshold, the Revenue Payout Percentage shall be equal
to 100% less two (2) percentage points for each Revenue Percentage point below
the Target Revenue Threshold.

 

  •  

If the Revenue Percentage is equal to or above the Target Revenue Threshold, the
Revenue Payout Percentage shall be equal to 100% plus three (3) percentage
points for each Revenue Percentage point above the Target Revenue Threshold.

Fractional amounts shall be interpolated based on the above scaling.

The applicable minimum thresholds for non-GAAP operating income (Minimum SLP OI
Threshold and Minimum OI Threshold) is 80% and revenue (Minimum Revenue
Threshold) is 80%. The OI Payout Percentage and Revenue Payout Percentage are
uncapped for overachievement.

Individual Performance Percentage. On an annual basis, the Compensation
Committee reviews and approves the Individual Performance Percentage (with input
from the CEO) for Section 16 Officers other than the CEO. The CEO reviews and
approves the Individual Performance Percentage for all other Participants. The
Individual Performance Percentage can range from 0% (zero) to 110%. The CEO is
measured exclusively on Corporate performance.

Bonuses will be calculated using the annual base salary and Annual Incentive
Target Percentage as of the last day of the Plan Period, except as set forth
above or otherwise indicated in writing by Brocade.

Program payouts are generally made within eight (8) weeks following the
conclusion of the 12-month Plan Period.

 

3.



--------------------------------------------------------------------------------

ADMINISTRATIVE PROCEDURES

Compensation Committee Approval

The Compensation Committee reserves the right to decrease or eliminate bonus
otherwise indicated.

New Hires and Promotions

Participants new to the company or who are promoted into the Senior Leadership
Plan must complete a Performance Contract within 60 days of beginning in the new
position. Payouts will be pro-rated for Participants who are hired or
transferred into the Senior Leadership Plan during any Plan Period.

Position/Salary Factor

Payout will be based on the Participant’s annual base salary and job position on
the last day of the Plan Period. Bonuses may be pro-rated if Participant
received a cash bonus under another bonus program.

Terminations: Any Participant whose employment terminates for any reason before
the end of the fiscal year is not eligible to earn a SLP payout.

Leaves of Absences, Disability or Death: In the event of the Participant’s
death, disability time off, or leave of absence, Payouts will be made on a
pro-rated basis, based on the number of days the Participant was actively
working at Brocade. In the event of death, any cash bonus payments will be paid
to the Participant’s primary beneficiary as designated in the Participant’s
Brocade life insurance plan documentation, if any, or will otherwise be paid to
his or her estate.

Performance Improvement Plan/Disciplinary Situations (Development Needed): If a
Participant, at any time prior to the cash bonus payout 12-month Plan Period, is
subject to a performance improvement plan, discipline or demotion, Brocade may,
in its sole discretion, reduce or eliminate the cash bonus payment that the
Participant would otherwise have been eligible to receive. If, at the time prior
to the Payout for a 12-month Plan Period, it is determined that a Participant
may be subject to corrective action, discipline or demotion, then Brocade may
withhold the entire cash bonus payout, or a portion thereof, until after a final
decision on such corrective action has been made. If a Participant is given a
performance rating of Development Needed, the Participant will not be eligible
to earn a Payout. Only the VP of Human Resources or CEO may approve exceptions
to this policy, except that the Compensation Committee must approve exceptions
for Section 16 officers.

Section 409A: It is intended that any payments made under the Senior Leadership
Plan will be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance issued
thereunder (collectively, Section 409A), pursuant to the “short-term deferral”
exception under Section 409A, and any ambiguities and/or ambiguous terms under
the Plan will be interpreted to comply with the requirements of such exception
or otherwise comply with the requirements of Section 409A. Each payment under
the Senior Leadership Plan is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the U.S. Treasury Regulations. Without
imposing any obligation,

 

4.



--------------------------------------------------------------------------------

Brocade may, in good faith and without the consent of any Participant, make any
amendments to this the Senior Leadership Plan and take such reasonable actions
which it deems necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to any Participant.

Other Provisions: Participation in the Senior Leadership Plan does not
constitute an agreement (express or implied) between the Participant and Brocade
that the Participant will be employed by Brocade for any specific period of
time, nor is there any agreement for continuing or long-term employment. Terms
and conditions regarding the Senior Leadership Plan and any participation
therein, including, but not limited to, Senior Leadership Plan eligibility,
Senior Leadership Plan funding, and performance and payout criteria and
determinations, are subject to change by Brocade at any time in its sole
discretion. Brocade and its Board of Directors retain the absolute right to
interpret, revise, modify or terminate the Senior Leadership Plan at any time in
its sole discretion. This SLP supersedes all prior written or oral statements to
employees regarding the SLP for the periods contemplated hereunder.

 

5.